         Case 6:21-cv-06204-FPG Document 1 Filed 03/02/21 Page 1 of 8




UNITEDSTATESDISTR
                ICTCOURT
WESTERNDISTR
           ICTOFNEWYORK


NATAL
    IE MC
        INTOSHf
              /k/
                a
NATAL
    IELEONARDO,
                                               DISCRIM INATION
                              P
                              lain
                                 ti
                                  ff
                                   ,           COMPLA  INT
  -
  vs-                                          (Pla
                                                  int
                                                    if
                                                     fD ema
                                                          ndsT
                                                             ria
                                                               lbyJu
                                                                   ry)

                                               C
                                               ivi
                                                 lAc
                                                   tion N
                                                        o.:______
                                                                ________

BALDW
    INREALESTATECORPORAT
                       ION,

                              D
                              efe
                                nda
                                  nt.

    T
    heP
      lain
         ti
          ff
           ,Na
             ta
              lieM
                 cIn
                   tosh
                      ,f/k
                         /aN
                           ata
                             lieL
                                eon
                                  ardo(
                                      her
                                        ein
                                          aft
                                            er“P
                                               lain
                                                  ti
                                                   ff”
                                                     ),bya
                                                         nd

th
 roughh
      era
        tto
          rne
            ys,Ev
                ansF
                   oxLLP
                       ,asa
                          ndfo
                             rhe
                               r Comp
                                    la
                                     inta
                                        gain
                                           stB
                                             aldw
                                                in R
                                                   ealE
                                                      sta
                                                        te

Co
 rpo
   rat
     ion(
        her
          ein
            aft
              er“B
                 aldw
                    in”o
                       r“D
                         efe
                           ndan
                              t”)
                                ,inth
                                    eabov
                                        e-c
                                          apt
                                            ion
                                              edm
                                                att
                                                  er,a
                                                     lle
                                                       gesa
                                                          s

f
ollow
    s:

                               BACKGROUND

    1
    .       T
            hisa
               ct
                ioni
                   sbr
                     ough
                        tbyth
                            ePl
                              ain
                                ti
                                 ffpu
                                    rsu
                                      anttoT
                                           it
                                            leV
                                              IIo
                                                fth
                                                  eCiv
                                                     ilR
                                                       igh
                                                         tsA
                                                           ct

o
f1964
    ,asc
       odi
         fie
           d,42U
               .S.C
                  .§2000
                       eets
                          eq.(
                             asam
                                end
                                  ed)(
                                     her
                                       ein
                                         aft
                                           err
                                             efe
                                               rre
                                                 dtoa
                                                    s“T
                                                      it
                                                       leV
                                                         II”
                                                           ),

a
ndth
   eNewY
       orkS
          tat
            eHum
               anR
                 igh
                   tsL
                     aw,E
                        xec
                          utiv
                             eLaw§§290to297(
                                           her
                                             ein
                                               aft
                                                 err
                                                   efe
                                                     rre
                                                       dto

a
s“NYSHRL
       ”)onth
            egr
              ound
                 sth
                   atth
                      ePl
                        ain
                          ti
                           ffw
                             as un
                                 law
                                   ful
                                     ly d
                                        isc
                                          rim
                                            ina
                                              teda
                                                 gain
                                                    st by

D
efe
  nda
    ntb
      eca
        useo
           fth
             ePl
               ain
                 ti
                  ff
                   ’sp
                     rot
                       ect
                         eds
                           ta
                            tusa
                               sap
                                 regn
                                    antf
                                       ema
                                         le
                                          .

    2
    .       I
            nsod
               isc
                 rim
                   ina
                     tinga
                         gain
                            stth
                               ePl
                                 ain
                                   ti
                                    ffb
                                      eca
                                        useo
                                           fhe
                                             rst
                                               atu
                                                 sasap
                                                     regn
                                                        antf
                                                           ema
                                                             le
                                                              ,

th
 eDe
   fend
      antt
         erm
           ina
             tedP
                lain
                   ti
                    ff
                     ’semp
                         loym
                            ent
                              .




                                                                         1
      Case 6:21-cv-06204-FPG Document 1 Filed 03/02/21 Page 2 of 8




                        JUR
                          ISD
                            ICT
                              IONANDVENUE

    3
    .      Ju
            ri
             sdi
               ctioni
                    ssp
                      eci
                        fic
                          al
                           lyc
                             onf
                               err
                                 eduponth
                                        isU
                                          nit
                                            edS
                                              tat
                                                esD
                                                  is
                                                   tr
                                                    ic
                                                     tCou
                                                        rtbyth
                                                             e

a
for
  eme
    ntion
        eds
          ta
           tut
             es,a
                swe
                  lla
                    s42U
                       .S.C
                          .§§1331
                                ,1343
                                    ,anda
                                        nyr
                                          ela
                                            tedc
                                               la
                                                imsund
                                                     erN
                                                       ew

Y
orkL
   aw.

    4
    .      V
           enu
             eisp
                rop
                  erpu
                     rsu
                       antto28U
                              .S.C
                                 .§1391
                                      .

               EXHAUST
                     IONOFADM
                            INISTRAT
                                   IVEREMED
                                          IES

    5
    .      ACh
             arg
               eofD
                  isc
                    rim
                      ina
                        tionw
                            ass
                              ign
                                edby
                                   theP
                                      lai
                                        nti
                                          ffonS
                                              ept
                                                emb
                                                  er18
                                                     ,20
                                                       19,a
                                                          nd

w
asr
  ece
    ive
      dbyth
          eEqu
             al Emp
                  loym
                     entO
                        ppo
                          rtun
                             ity Comm
                                    iss
                                      ion(
                                         her
                                           ein
                                             aft
                                               err
                                                 efe
                                                   rre
                                                     dtoa
                                                        s

“EEOC
    ”)onN
        ovemb
            er25
               ,2019
                   .Ac
                     opyo
                        fsa
                          idCh
                             arg
                               eofD
                                  isc
                                    rim
                                      ina
                                        tioni
                                            sann
                                               exe
                                                 dhe
                                                   retoa
                                                       s

E
xhib
   itA
     .

    6
    .      T
           heD
             efe
               nda
                 nt’
                   sPo
                     si
                      tionS
                          tat
                            eme
                              ntw
                                asd
                                  ate
                                    dandr
                                        ece
                                          ive
                                            dbyth
                                                eEEOConJu
                                                        ly

16
 ,2020
     .

    7
    .      T
           heP
             lain
                ti
                 ffr
                   espond
                        edbyw
                            ayo
                              fle
                                tte
                                  rda
                                    tedN
                                       ovemb
                                           er23
                                              ,2020
                                                  .

    8
    .      T
           heEEOCd
                 idno
                    tma
                      kead
                         eci
                           siononth
                                  eCh
                                    arg
                                      eofD
                                         isc
                                           rim
                                             ina
                                               tion
                                                  ,bu
                                                    tin
                                                      ste
                                                        ad

i
ssu
  edal
     et
      tertoth
            ePl
              ain
                ti
                 ffon/o
                      rabou
                          tDe
                            cemb
                               er14
                                  ,2020
                                      ,inw
                                         hic
                                           hth
                                             eEEOCind
                                                    ica
                                                      tedth
                                                          ati
                                                            t

h
adc
  onc
    lud
      edth
         epr
           oce
             ssingo
                  fPl
                    ain
                      ti
                       ff
                        ’sCh
                           arg
                             eofD
                                isc
                                  rim
                                    ina
                                      tiona
                                          ndth
                                             ati
                                               tha
                                                 dis
                                                   sue
                                                     daN
                                                       oti
                                                         ce

o
fDi
  smi
    ssa
      l.

    9
    .      W
           ithth
               eNo
                 tic
                   eofD
                      ism
                        iss
                          al
                           ,th
                             eEEOCa
                                  lsois
                                      sue
                                        dal
                                          ett
                                            ertoP
                                                lain
                                                   ti
                                                    ffno
                                                       ti
                                                        fying

h
erth
   atsh
      eha
        dpe
          rmi
            ssiontof
                   ilesu
                       itinf
                           ede
                             ralc
                                our
                                  t(h
                                    ere
                                      ina
                                        fte
                                          rre
                                            fer
                                              redtoa
                                                   sth
                                                     e“R
                                                       igh
                                                         ttoSu
                                                             e

L
et
 ter
   ”).A
      nne
        xedh
           ere
             toa
               sExh
                  ibi
                    tBi
                      sth
                        eEEOC
                            ’sD
                              ecemb
                                  er14
                                     let
                                       ter
                                         ,alongw
                                               ith
                                                 thee
                                                    nclo
                                                       sur
                                                         es

th
 ere
   to,in
       clud
          ingth
              eRigh
                  ttoSu
                      eLe
                        tte
                          r.

    10
     .     L
           ess
             tha
               n90d
                  aysh
                     ase
                       lap
                         seds
                            inc
                              eth
                                ePl
                                  ain
                                    ti
                                     ffh
                                       asr
                                         ece
                                           ive
                                             dth
                                               eRigh
                                                   ttoSu
                                                       eLe
                                                         tte
                                                           r

f
romth
    eEEOC
        .



                                                                     2
      Case 6:21-cv-06204-FPG Document 1 Filed 03/02/21 Page 3 of 8




                                 PART
                                    IES

    11
     .   T
         heP
           lain
              ti
               ffi
                 sanind
                      ividu
                          alw
                            oma
                              nwhoi
                                  saf
                                    orm
                                      eremp
                                          loy
                                            eeo
                                              fth
                                                eDe
                                                  fend
                                                     ant

a
ndar
   esid
      ento
         fth
           eCoun
               tyo
                 fOn
                   tar
                     ioa
                       ndS
                         tat
                           eofN
                              ewY
                                ork
                                  .

    12
     .   U
         ponin
             form
                ationa
                     ndb
                       eli
                         ef,B
                            aldw
                               in R
                                  ealE
                                     sta
                                       te Co
                                           rpo
                                             rat
                                               ioni
                                                  sa N
                                                     ew Y
                                                        ork

D
ome
  st
   icBu
      sin
        essCo
            rpo
              rat
                ionw
                   ithap
                       rin
                         cip
                           alp
                             lac
                               eofbu
                                   sin
                                     ess
                                       inth
                                          eCi
                                            tyo
                                              fRo
                                                che
                                                  ste
                                                    r,Coun
                                                         ty

o
f Mon
    roe
      ,St
        ateo
           fNewY
               ork
                 ,andi
                     sanemp
                          loy
                            erw
                              ith
                                inth
                                   eme
                                     aningo
                                          f42U
                                             .S.C
                                                .§2000
                                                     e(b
                                                       ).

    13
     .   U
         ponin
             form
                ationa
                     ndb
                       eli
                         ef,B
                            aldw
                               ini
                                 sinth
                                     ebu
                                       sin
                                         esso
                                            fow
                                              ning
                                                 ,man
                                                    aging
                                                        ,and

r
ent
  inga
     par
       tme
         ntun
            it
             stot
                ena
                  nts
                    .

                                  FACTS

    14
     .   T
         heP
           lain
              ti
               ffc
                 omm
                   enc
                     edh
                       eremp
                           loym
                              entw
                                 ithth
                                     eDe
                                       fend
                                          antin
                                              /ora
                                                 roundJun
                                                        e

2011
   ,wh
     ensh
        eac
          cep
            tedapo
                 si
                  tiona
                      saf
                        ull-
                           tim
                             e Commun
                                    ity M
                                        ana
                                          gerf
                                             orD
                                               ani
                                                 el’
                                                   sCr
                                                     eek

A
par
  tme
    nts
      ,ana
         par
           tme
             ntc
               ommun
                   itym
                      ana
                        gedbyth
                              eDe
                                fend
                                   ant
                                     .

    15
     .   A
         sCommun
               ity M
                   ana
                     ger
                       ,Pl
                         ain
                           ti
                            ffc
                              ondu
                                 cte
                                   dth
                                     est
                                       and
                                         arddu
                                             tie
                                               softh
                                                   ejob
                                                      ,asw
                                                         el
                                                          l

a
sadd
   it
    ion
      alp
        roj
          ect
            s,a
              ssignm
                   ent
                     s,a
                       ndl
                         ead
                           ersh
                              ipr
                                ole
                                  sth
                                    atw
                                      ereg
                                         ive
                                           ntoh
                                              erb
                                                eca
                                                  useo
                                                     fhe
                                                       r

e
xemp
   lar
     ype
       rfo
         rma
           nce
             .

    16
     .   P
         lain
            ti
             ffr
               ece
                 ive
                   danumb
                        ero
                          fme
                            ri
                             t-b
                               ase
                                 din
                                   cre
                                     ase
                                       sinh
                                          ers
                                            ala
                                              ry,w
                                                 hic
                                                   hbeg
                                                      anl
                                                        ess

th
 anon
    eye
      arin
         toh
           eremp
               loym
                  entw
                     ithth
                         eDe
                           fend
                              ant
                                .

    17
     .   Sp
          eci
            fic
              al
               ly,P
                  lain
                     ti
                      ffr
                        ece
                          ive
                            dannu
                                alp
                                  erf
                                    orm
                                      anc
                                        e-b
                                          ase
                                            dra
                                              ise
                                                satam
                                                    inimumo
                                                          fa

th
 reep
    erc
      entin
          cre
            asea
               ndo
                 ffr
                   ota
                     tionnon
                           -annu
                               alr
                                 ais
                                   esf
                                     orp
                                       erf
                                         orm
                                           anc
                                             eanda
                                                 chi
                                                   evem
                                                      ent
                                                        swi
                                                          th

th
 ecomp
     anyth
         roughou
               tth
                 eye
                   ar.

    18
     .   P
         lain
            ti
             ffa
               lsor
                  ece
                    ive
                      dra
                        ise
                          sinF
                             ebr
                               uar
                                 y2018a
                                      ndinth
                                           ela
                                             tesumm
                                                  er mon
                                                       thso
                                                          f

2018b
    ase
      donh
         ere
           xce
             ption
                 alp
                   erf
                     orm
                       anc
                         eandth
                              ete
                                rmso
                                   fhe
                                     rou
                                       ts
                                        tand
                                           inga
                                              nnu
                                                alr
                                                  evi
                                                    ew.




                                                                     3
       Case 6:21-cv-06204-FPG Document 1 Filed 03/02/21 Page 4 of 8




    19
     .    I
          n/o
            rar
              oundth
                   ebe
                     ginn
                        ingo
                           f2018
                               ,Pl
                                 ain
                                   ti
                                    ffw
                                      asg
                                        ive
                                          nadd
                                             it
                                              ion
                                                alr
                                                  espon
                                                      sib
                                                        il
                                                         it
                                                          ies

w
ithD
   efe
     ndan
        t,w
          hic
            hcon
               tinu
                  edun
                     ti
                      lhe
                        rwr
                          ong
                            fult
                               erm
                                 ina
                                   tion
                                      .

    20
     .    I
          n/o
            rar
              oundJu
                   ly2018
                        ,Pl
                          ain
                            ti
                             ffno
                                ti
                                 fie
                                   dAl
                                     anR
                                       ega
                                         n,h
                                           erth
                                              end
                                                ire
                                                  ctsup
                                                      erv
                                                        iso
                                                          r,

th
 atsh
    ewa
      spr
        egn
          anta
             nddu
                etoh
                   aveac
                       hildinF
                             ebr
                               uar
                                 y2019
                                     .Sho
                                        rt
                                         lyth
                                            ere
                                              aft
                                                er,M
                                                   r.R
                                                     ega
                                                       nwa
                                                         s

t
ran
  sfe
    rre
      dtoa
         noth
            erpo
               si
                tion w
                     ith D
                         efe
                           nda
                             nt,andP
                                   lain
                                      ti
                                       ff
                                        ’sd
                                          ire
                                            ctsup
                                                erv
                                                  iso
                                                    rbe
                                                      cam
                                                        eDe
                                                          nni
                                                            s

P
rag
  el
   .

    21
     .    I
          n/o
            rar
              ound O
                   ctob
                      er2018
                           ,Pl
                             ain
                               ti
                                ffno
                                   ti
                                    fie
                                      dth
                                        ePr
                                          esid
                                             ento
                                                fBa
                                                  ldw
                                                    in,W
                                                       il
                                                        liam

D
urd
  el
   ,ofh
      erp
        regn
           anc
             y.

    22
     .    U
          ponin
              form
                 ationa
                      ndb
                        eli
                          ef,on
                              /ora
                                 bou
                                   tNov
                                      emb
                                        er9
                                          ,2018
                                              ,Mr
                                                .Pr
                                                  age
                                                    lre
                                                      sign
                                                         ed

f
romh
   ispo
      si
       tionw
           ithD
              efe
                nda
                  nt,a
                     ndP
                       lain
                          ti
                           ffb
                             ega
                               nre
                                 por
                                   tingd
                                       ire
                                         ctlyto M
                                                r.D
                                                  urd
                                                    el
                                                     .

    23
     .    Sho
            rt
             lyth
                ere
                  aft
                    era
                      ndon
                         /ora
                            bou
                              tNov
                                 emb
                                   er29
                                      ,2018
                                          ,Mr
                                            .Du
                                              rde
                                                lwrong
                                                     ful
                                                       ly

t
erm
  ina
    tedP
       lain
          ti
           ff
            ’semp
                loym
                   entw
                      ithB
                         aldw
                            ind
                              esp
                                iteh
                                   erou
                                      ts
                                       tand
                                          ingp
                                             astp
                                                erf
                                                  orm
                                                    anc
                                                      ere
                                                        view
                                                           s

a
ndp
  erf
    orm
      anc
        e-b
          ase
            dra
              ise
                s.

    24
     .    S
          aidt
             erm
               ina
                 tion w
                      asar
                         esu
                           lto
                             fth
                               ein
                                 ten
                                   tion
                                      ald
                                        isc
                                          rim
                                            ina
                                              tionbyth
                                                     eDe
                                                       fend
                                                          ant

a
gain
   stth
      ePl
        ain
          ti
           ffonth
                eba
                  siso
                     fhe
                       rst
                         atu
                           sasap
                               regn
                                  antw
                                     oma
                                       n.

    25
     .    O
          nth
            ats
              amed
                 ay,r
                    esid
                       ent
                         sofD
                            ani
                              el’
                                sCr
                                  eekw
                                     erein
                                         form
                                            edth
                                               atP
                                                 lain
                                                    ti
                                                     ffw
                                                       as

“
lea
  vingth
       epo
         si
          tiona
              s Commun
                     ity M
                         ana
                           ger
                             ,”andth
                                   ath
                                     erpo
                                        si
                                         tion w
                                              asb
                                                eingt
                                                    ake
                                                      nov
                                                        erby

a
noth
   erm
     emb
       ero
         fth
           ema
             nag
               eme
                 ntt
                   eam
                     .

    26
     .    Th
           erew
              asno
                 leg
                   it
                    ima
                      tenon-
                           di
                            scr
                              imin
                                 ato
                                   ryr
                                     easonf
                                          orth
                                             eDe
                                               fend
                                                  ant
                                                    ’st
                                                      erm
                                                        ina
                                                          tion

o
fth
  ePl
    ain
      ti
       ff
        ’semp
            loym
               ent
                 ,asth
                     ePl
                       ain
                         ti
                          ffn
                            eve
                              rha
                                danyw
                                    orkp
                                       erf
                                         orm
                                           anc
                                             eis
                                               sue
                                                 sandw
                                                     asa
                                                       n

e
xemp
   lar
     yemp
        loy
          eeth
             atr
               ece
                 ive
                   dnum
                      erou
                         sme
                           ri
                            t-b
                              ase
                                dra
                                  ise
                                    sandpo
                                         si
                                          tiv
                                            epe
                                              rfo
                                                rma
                                                  ncer
                                                     evi
                                                       ews

a
sde
  ta
   ile
     dhe
       rein
          .




                                                                      4
      Case 6:21-cv-06204-FPG Document 1 Filed 03/02/21 Page 5 of 8




    27
     .      A
            nyr
              easonp
                   rof
                     fer
                       edbyth
                            eDe
                              fend
                                 antf
                                    orth
                                       ePl
                                         ain
                                           ti
                                            ff
                                             ’st
                                               erm
                                                 ina
                                                   tioni
                                                       spr
                                                         ete
                                                           xtu
                                                             al

a
sam
  att
    ero
      flaw
         .

    28
     .      D
            esp
              iteP
                 lain
                    ti
                     ff
                      ’sb
                        este
                           ffo
                             rt
                              s,th
                                 ePl
                                   ain
                                     ti
                                      ffh
                                        asb
                                          eenun
                                              abl
                                                etof
                                                   indc
                                                      omp
                                                        ara
                                                          ble

emp
  loym
     ents
        inc
          ebe
            ingt
               erm
                 ina
                   tedf
                      romth
                          eDe
                            fend
                               ant
                                 ’semp
                                     loy
                                       .

    29
     .      T
            heP
              lain
                 ti
                  ffh
                    assu
                       ffe
                         rede
                            conom
                                icd
                                  ama
                                    gesa
                                       s ar
                                          esu
                                            lto
                                              fsa
                                                id w
                                                   rong
                                                      ful

d
isc
  rim
    ina
      tiona
          ndt
            erm
              ina
                tion
                   .

      ASANDFORAFIRSTCAUSE OFACTIONFORDISCR
                                         IMINATIONIN
        EMPLOYMENTUNDERTITLEVIIAGAINSTTHEDEFENDANT

    30
     .      T
            heP
              lain
                 ti
                  ffr
                    epe
                      atsa
                         ndr
                           ei
                            ter
                              ate
                                sea
                                  cha
                                    nde
                                      ver
                                        yal
                                          leg
                                            at
                                             ionh
                                                ere
                                                  tof
                                                    orep
                                                       rev
                                                         iou
                                                           sly

p
ledinp
     ara
       gra
         phs1-
             29a
               bov
                 easi
                    fea
                      cha
                        nde
                          ver
                            yal
                              leg
                                at
                                 ions
                                    etf
                                      orthth
                                           ere
                                             ini
                                               s mo
                                                  ref
                                                    ullys
                                                        et

f
orthh
    ere
      in.

    31
     .      A
            tal
              ltim
                 esh
                   ere
                     inm
                       ent
                         ion
                           ed,th
                               ePl
                                 ain
                                   ti
                                    ffw
                                      asap
                                         regn
                                            antf
                                               ema
                                                 leemp
                                                     loy
                                                       eeo
                                                         fth
                                                           e

D
efe
  nda
    nt.

    32
     .      A
            tal
              ltim
                 esh
                   ere
                     in m
                        ent
                          ion
                            ed,th
                                ePl
                                  ain
                                    ti
                                     ffr
                                       ema
                                         rka
                                           blyp
                                              erf
                                                orm
                                                  edh
                                                    erdu
                                                       tie
                                                         sas

Commun
     ity M
         ana
           gera
              tDa
                nie
                  l’
                   sCr
                     eek
                       .

    33
     .      Sho
              rt
               lya
                 fte
                   rth
                     ePl
                       ain
                         ti
                          ffa
                            nnoun
                                cedsh
                                    ewa
                                      spr
                                        egn
                                          ant
                                            ,Mr
                                              .Du
                                                rde
                                                  l,inh
                                                      isc
                                                        apa
                                                          ci
                                                           ty

a
sPl
  ain
    ti
     ff
      ’sd
        ire
          ctsup
              erv
                iso
                  r,t
                    erm
                      ina
                        tedP
                           lain
                              ti
                               ff
                                ’semp
                                    loym
                                       entw
                                          ithth
                                              eDe
                                                fend
                                                   ant
                                                     .

    34
     .      Th
             ePl
               ain
                 ti
                  ff
                   ’spo
                      si
                       tionw
                           ithth
                               eDe
                                 fend
                                    antw
                                       asf
                                         il
                                          ledbyanon
                                                  -pr
                                                    egn
                                                      antw
                                                         oma
                                                           n.

    35
     .      T
            her
              ewa
                sno
                  leg
                    it
                     ima
                       tenon-
                            di
                             scr
                               imin
                                  ato
                                    ryr
                                      easonf
                                           orth
                                              eDe
                                                fend
                                                   ant
                                                     ’st
                                                       erm
                                                         ina
                                                           tion

o
fth
  ePl
    ain
      ti
       ff
        ’semp
            loym
               ent
                 .

    36
     .      A
            sap
              rox
                ima
                  ter
                    esu
                      lto
                        fth
                          eDe
                            fend
                               ant
                                 ’sd
                                   isc
                                     rim
                                       ina
                                         tiona
                                             gain
                                                stth
                                                   ePl
                                                     ain
                                                       ti
                                                        ffonth
                                                             e

b
asi
  sofh
     erp
       regn
          anc
            y,th
               ePl
                 ain
                   ti
                    ffh
                      assu
                         ffe
                           reda
                              ndc
                                ont
                                  inu
                                    estosu
                                         ffe
                                           rsub
                                              sta
                                                nti
                                                  allo
                                                     ss,
                                                       inc
                                                         lud
                                                           ing

lo
 sso
   fpa
     sta
       ndf
         utu
           ree
             arn
               ing
                 s,bonu
                      ses
                        ,de
                          fer
                            redc
                               omp
                                 ens
                                   at
                                    iona
                                       ndo
                                         the
                                           remp
                                              loym
                                                 entb
                                                    ene
                                                      fi
                                                       ts
                                                        .




                                                                     5
        Case 6:21-cv-06204-FPG Document 1 Filed 03/02/21 Page 6 of 8




       37
        .   A
            saf
              urth
                 erp
                   rox
                     ima
                       ter
                         esu
                           lto
                             fth
                               eDe
                                 fend
                                    ant
                                      ’sa
                                        ction
                                            s,th
                                               ePl
                                                 ain
                                                   ti
                                                    ffh
                                                      assu
                                                         ffe
                                                           red

a
ndc
  ont
    inu
      estosu
           ffe
             rimp
                airm
                   enta
                      ndd
                        ama
                          getoth
                               ePl
                                 ain
                                   ti
                                    ff
                                     ’sgoodn
                                           amea
                                              ndr
                                                epu
                                                  ta
                                                   tion
                                                      .

       38
        .   A
            saf
              urth
                 erp
                   rox
                     ima
                       ter
                         esu
                           lto
                             fth
                               eDe
                                 fend
                                    ant
                                      ’sa
                                        ction
                                            s,th
                                               ePl
                                                 ain
                                                   ti
                                                    ffh
                                                      assu
                                                         ffe
                                                           red

a
ndc
  ont
    inu
      estosu
           ffe
             rse
               ver
                 eandl
                     ast
                       ingemb
                            arr
                              assm
                                 ent
                                   ,hum
                                      il
                                       iat
                                         ionanda
                                               ngu
                                                 ish
                                                   ,ando
                                                       the
                                                         r

in
 cid
   ent
     ala
       ndc
         ons
           equ
             ent
               iald
                  ama
                    gesa
                       nde
                         xpe
                           nse
                             s.

       39
        .   T
            hec
              ondu
                 cto
                   fth
                     eDe
                       fend
                          antw
                             asou
                                tra
                                  geou
                                     sandm
                                         ali
                                           ciou
                                              s,w
                                                asin
                                                   tend
                                                      edto
                                                         inju
                                                            re

th
 ePl
   ain
     ti
      ff
       ,and w
            asdon
                ewi
                  thr
                    eck
                      les
                        sind
                           if
                            fer
                              enc
                                etoth
                                    ePl
                                      ain
                                        ti
                                         ff
                                          ’sp
                                            rot
                                              ect
                                                edc
                                                  ivi
                                                    lrigh
                                                        ts
                                                         ,

e
nti
  tl
   ingP
      lain
         ti
          fftoa
              naw
                ardo
                   fpun
                      it
                       ived
                          ama
                            ges
                              .

       40
        .   T
            her
              efo
                re,a
                   ndb
                     ase
                       dupona
                            llo
                              fth
                                efo
                                  rego
                                     ing
                                       ,th
                                         ePl
                                           ain
                                             ti
                                              ffi
                                                sen
                                                  ti
                                                   tle
                                                     dtoa
                                                        nOr
                                                          der

aw
 ard
   ingc
      ons
        equ
          ent
            ial
              ,in
                cid
                  ent
                    ala
                      ndpun
                          it
                           ived
                              ama
                                gesa
                                   gain
                                      stth
                                         eDe
                                           fend
                                              antina
                                                   namoun
                                                        tto

b
ede
  term
     ine
       dbyth
           etr
             iero
                ffa
                  ct
                   ,alongw
                         ithr
                            eimbu
                                rsem
                                   ento
                                      fth
                                        ePl
                                          ain
                                            ti
                                             ff
                                              ’sa
                                                tto
                                                  rne
                                                    ys’f
                                                       eesa
                                                          nd

c
ost
  s.

  ASANDFORTHESECONDCAUSE OFACT
                             IONFORDISCRIM
                                         INAT
                                            IONIN
EMPLOYMENTUNDERNEWYORKSTATE HUMANRIGHTSLAWAGAINSTTHE
                     DEFENDANT

       41
        .   T
            heP
              lain
                 ti
                  ffr
                    epe
                      atsa
                         ndr
                           ei
                            ter
                              ate
                                sea
                                  cha
                                    nde
                                      ver
                                        yal
                                          leg
                                            at
                                             ionh
                                                ere
                                                  tof
                                                    orep
                                                       rev
                                                         iou
                                                           sly

p
ledinp
     ara
       gra
         phs1
            -40a
               bov
                 easi
                    fea
                      cha
                        nde
                          ver
                            yal
                              leg
                                at
                                 ions
                                    etf
                                      orthth
                                           ere
                                             ini
                                               s mo
                                                  ref
                                                    ullys
                                                        et

f
orthh
    ere
      in.

       42
        .   Byth
               eac
                 tion
                    sde
                      scr
                        ibe
                          dabov
                              e,amongo
                                     the
                                       rs
                                        ,De
                                          fend
                                             antd
                                                isc
                                                  rim
                                                    ina
                                                      teda
                                                         gain
                                                            st

P
lain
   tif
     fba
       sedonh
            erg
              end
                era
                  ndp
                    regn
                       anc
                         yinv
                            iol
                              ationo
                                   fth
                                     e NYSHRL
                                            ,in
                                              clud
                                                 ing
                                                   ,bu
                                                     tno
                                                       t

l
imi
  tedto
      ,byt
         erm
           ina
             tingP
                 lain
                    ti
                     ff
                      ’semp
                          loym
                             entw
                                ithou
                                    tanyl
                                        egi
                                          tim
                                            ate
                                              ,non
                                                 -d
                                                  isc
                                                    rim
                                                      ina
                                                        tor
                                                          y

r
easona
     ndf
       il
        lingh
            erpo
               si
                tionw
                    ithanon
                          -pr
                            egn
                              antf
                                 ema
                                   leimm
                                       edi
                                         ate
                                           lyth
                                              ere
                                                aft
                                                  er.




                                                                       6
        Case 6:21-cv-06204-FPG Document 1 Filed 03/02/21 Page 7 of 8




       43
        .    A
             sad
               ire
                 cta
                   ndp
                     rox
                       ima
                         ter
                           esu
                             lto
                               fDe
                                 fend
                                    ant
                                      ’sun
                                         law
                                           fuld
                                              isc
                                                rim
                                                  ina
                                                    tor
                                                      ycondu
                                                           ctin

v
iol
  ationo
       fth
         eNYSHRL
               ,Pl
                 ain
                   ti
                    ffh
                      assu
                         ffe
                           red
                             ,andc
                                 ont
                                   inu
                                     estosu
                                          ffe
                                            r mon
                                                eta
                                                  rya
                                                    nde
                                                      conom
                                                          ic

h
armf
   orw
     hichsh
          eise
             nti
               tle
                 dtoa
                    naw
                      ardo
                         fdam
                            age
                              s.

       44
        .    A
             saf
               urth
                  erd
                    ire
                      cta
                        ndp
                          rox
                            ima
                              ter
                                esu
                                  lto
                                    fDe
                                      fend
                                         ant
                                           ’sa
                                             ct
                                              ion
                                                s,P
                                                  lain
                                                     ti
                                                      ffh
                                                        as

su
 ffe
   red
     ,andc
         ont
           inu
             estosu
                  ffe
                    r,s
                      eve
                        rem
                          ent
                            alangu
                                 isha
                                    ndemo
                                        tion
                                           ald
                                             is
                                              tre
                                                ssf
                                                  orw
                                                    hic
                                                      hsh
                                                        eis

e
nti
  tle
    dtoa
       naw
         ardo
            fcomp
                ens
                  ato
                    ryd
                      ama
                        gesa
                           ndo
                             the
                               rre
                                 lie
                                   f.

       45
        .    P
             lain
                ti
                 ffi
                   sfu
                     rth
                       ere
                         nti
                           tled
                              toa
                                naw
                                  ardo
                                     fpun
                                        it
                                         ived
                                            ama
                                              gesa
                                                 sDe
                                                   fend
                                                      ant
                                                        ’sun
                                                           law
                                                             ful

d
isc
  rim
    ina
      tor
        ycondu
             ctw
               asr
                 eck
                   les
                     s,w
                       anton
                           ,and m
                                ali
                                  ciou
                                     s.

       46
        .    T
             her
               efo
                 re,a
                    ndb
                      ase
                        duponal
                              lofth
                                  efo
                                    rego
                                       ing
                                         ,th
                                           ePl
                                             ain
                                               ti
                                                ffi
                                                  sen
                                                    ti
                                                     tle
                                                       dtoa
                                                          nOr
                                                            der

aw
 ard
   ingc
      ons
        equ
          ent
            ial
              ,in
                cid
                  ent
                    ala
                      ndpun
                          it
                           ived
                              ama
                                gesa
                                   gain
                                      stth
                                         eDe
                                           fend
                                              antina
                                                   namoun
                                                        tto

b
ede
  term
     ine
       dbyth
           etr
             iero
                ffa
                  ct
                   ,alongw
                         ithr
                            eimbu
                                rsem
                                   ento
                                      fth
                                        ePl
                                          ain
                                            ti
                                             ff
                                              ’sa
                                                tto
                                                  rne
                                                    ys’f
                                                       eesa
                                                          nd

c
ost
  s.

       WHEREFORE,th
                  ePl
                    ain
                      ti
                       ffr
                         esp
                           ect
                             ful
                               lyr
                                 equ
                                   est
                                     sth
                                       efo
                                         llow
                                            ingr
                                               el
                                                ief
                                                  :

       a
       .     A
             sandtoth
                    ePl
                      ain
                        ti
                         ff
                          ’sF
                            ir
                             stC
                               aus
                                 eofA
                                    ct
                                     ion
                                       :AnO
                                          rde
                                            raw
                                              ard
                                                ingth
                                                    efo
                                                      llow
                                                         ing

r
el
 ieftoth
       ePl
         ain
           ti
            ff
             :

            i
            . Judgmentf
                      orlos
                          sofwage
                                s,ben
                                    efi
                                      ts
                                       ,andp
                                           romot
                                               iona
                                                  loppo
                                                      rtun
                                                         iti
                                                           es,inc
                                                                lud
                                                                  ing
              anaw a
                   rdoffron
                          tpayc
                              omp e
                                  nsa
                                    tingth
                                         ePl
                                           ain
                                             ti
                                              fffo
                                                 rlos
                                                    soff u
                                                         turesal
                                                               aryand
              bene
                 fi
                  ts;

            i
            i. Compen
                    sat
                      ionfo
                          rthePl
                               ain
                                 ti
                                  ff
                                   ’sm
                                     ent
                                       ala
                                         ngu
                                           ish
                                             ,hum
                                                il
                                                 iat
                                                   ion
                                                     ,emb
                                                        arr
                                                          assm
                                                             ent
                                                               ,
               andemot
                     iona
                        lin
                          jur
                            y;

            i
            ii
             . Judgmen
                     tf o
                        r pun
                            it
                             ivedam ag
                                     esb a
                                         sed onth
                                                ew a
                                                   nton
                                                      ,w il
                                                          lfu
                                                            land g
                                                                 ros
                                                                   s
               mi
                scondu
                     ctoftheD e
                              fend
                                 antina namounttobede
                                                    termin
                                                         edbythejury
               suf
                 fic
                   ien
                     ttodet
                          ers
                            imil
                               arconduc
                                      t;

            iv
             . A
               ninjun
                    ct
                     ione
                        njo
                          ining
                              theD
                                 efe
                                   nda
                                     ntf
                                       rome
                                          nga
                                            ging
                                               inth
                                                  ewr
                                                    ong
                                                      fulp
                                                         rac
                                                           tic
                                                             es
               h
               ere
                 in;




                                                                       7
      Case 6:21-cv-06204-FPG Document 1 Filed 03/02/21 Page 8 of 8




        v
        .    Judgmen
                   tf orre
                         asonab
                              leatto
                                   rneys
                                       ’f ee
                                           sa ndcos
                                                  tsofth
                                                       eac
                                                         tion
                                                            ,inc
                                                               luding
             at
              tor
                neys’feesforrepresen
                                   ta
                                    tion be
                                          forethe EEOC a
                                                       srequi
                                                            redbefore
             comm e
                  ncingpr
                        oceed
                            ingsinth
                                   isfede
                                        ralac
                                            tion
                                               ;and

        v
        i.   Su
              cho
                the
                  randf
                      urth
                         err
                           eli
                             efa
                               sth
                                 isCou
                                     rtm
                                       ayd
                                         eemju
                                             sta
                                               ndp
                                                 rop
                                                   er.

    b
    .    A
         sand
            toth
               ePl
                 ain
                   ti
                    ff
                     ’sS
                       econdCa
                             useo
                                fAc
                                  tion
                                     :AnO
                                        rde
                                          raw
                                            ard
                                              ing
                                                thef
                                                   ollow
                                                       ing

r
el
 ieftoth
       ePl
         ain
           ti
            ff
             :

        i
        . Judgmentf
                  orlos
                      sofwag
                           es,ben
                                efi
                                  ts
                                   ,andp
                                       romotion
                                              aloppo
                                                   rtun
                                                      it
                                                       ies
                                                         ,inc
                                                            lud
                                                              ing
          anaw a
               rdoffron
                      tpayc
                          omp e
                              nsat
                                 ingth
                                     ePla
                                        int
                                          if
                                           ff o
                                              rlos
                                                 soff u
                                                      tur
                                                        esal
                                                           aryand
          bene
             fi
              ts;

        i
        i. Compen
                sat
                  ionfo
                      rthePl
                           ain
                             ti
                              ff
                               ’sm
                                 ent
                                   ala
                                     ngu
                                       ish
                                         ,hum
                                            il
                                             iat
                                               ion
                                                 ,emb
                                                    arr
                                                      assm
                                                         ent
                                                           ,
           andemot
                 iona
                    lin
                      jur
                        y;

        i
        ii
         . Judgmen
                 tf o
                    r pun
                        it
                         ivedam ag
                                 esb a
                                     sed onth
                                            ew a
                                               nton
                                                  ,w il
                                                      lfu
                                                        land g
                                                             ros
                                                               s
           mi
            scondu
                 ctoftheD e
                          fend
                             a n
                               tina namounttobede
                                                termin
                                                     edbythejury
           suf
             fic
               ien
                 ttode
                     ters
                        imil
                           arcondu
                                 ct;

        iv
         . A
           ninjun
                ct
                 ione
                    njo
                      ining
                          theD
                             efe
                               nda
                                 ntf
                                   rome
                                      nga
                                        ging
                                           inth
                                              ewr
                                                ong
                                                  fulp
                                                     rac
                                                       tic
                                                         es
           h
           ere
             in;

        v
        .    Judgm
                 entf
                    orr
                      eason
                          abl
                            eat
                              tor
                                ney
                                  s’f
                                    eesa
                                       ndc
                                         ost
                                           softh
                                               eac
                                                 tion
                                                    ;and

        v
        i.   Su
              cho
                the
                  randf
                      urth
                         err
                           eli
                             efa
                               sth
                                 isCou
                                     rtm
                                       ayd
                                         eemju
                                             sta
                                               ndp
                                                 rop
                                                   er.


D
ate
  d:M
    arc
      h2 ,2021
    Roche
        ste
          r,NewY
               ork
                                            s
                                            /Mat
                                               thew M.P i
                                                        ston
                                            E v
                                              ansF oxLLP
                                            A
                                            ttorney
                                                  sf o
                                                     rPlain
                                                          tif
                                                            f
                                            100 M e
                                                  rid
                                                    ianC ent
                                                           reBlvd.
                                                                 ,Ste
                                                                    .300
                                            Ro che
                                                 ster
                                                    ,N ewY ork14618
                                            (585)787-7000
                                             mp
                                              iston@ evan
                                                        sfox
                                                           .com




                                                                      8
